UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
ROBERT GOLDRING,
                       Plaintiff,
                                            MEMORANDUM AND ORDER
           -against-                        16-CV-5651 (KAM)(LB)


DARU DONAWA, and WILLIAM O’SULLIVAN,
                       Defendants.
--------------------------------------X
MATSUMOTO, United States District Judge:
          On October 3, 2016, pro se plaintiff Robert Goldring

(“Goldring”) commenced this action against defendants the City

of New York; the New York City Police Department; District

Attorney of Queens County, Richard A. Brown; Deputy Bureau

Chief, Barry Weinrib; Dr. Manoher Vanukrishnan; Detective

William O’Sullivan; and Detective Daru Donawa, pursuant to 42

U.S.C. §§ 1983, 1986, and 1988, alleging malicious prosecution

and denial of his right to a fair trial.   (ECF No. 1, Complaint

(“Compl.”).)   On April 24, 2017, the court sua sponte dismissed

the Sections 1986 and 1988 claims and claims against all of the

defendants except for O’Sullivan and Donawa.   (ECF No. 7, April

24, 2017 Order.)




                                     1
           Presently before the court is defendants’ motion for

summary judgment.    For the reasons stated below, the court

grants defendants’ motion.

                             BACKGROUND
           The following facts are taken from the parties’

Statements of Undisputed Facts Pursuant to Local Rule 56.1, as

well as the exhibits cited in and annexed to the parties’ motion

papers.

I.    Factual Background
           On November 2, 2010, an assailant attacked a man

(identified by the initials G.W.) and his wife (identified by

the initials K.K.) by striking both of them with a crowbar. (ECF

No. 47, Defendants’ Statement of Undisputed Facts Pursuant to

Local Rule 56.1 (“Def. 56.1”) ¶ 1.)    The assailant hit G.W. in

the back of the head, causing him to lose consciousness, and

then hit K.K. after she threw herself on top her husband's

unconscious body.    (Id. ¶ 2.)   Both G.W. and K.K. were taken to

the hospital for treatment, and G.W. was diagnosed with a

fractured skull.    (Def. 56.1 ¶ 3; ECF No. 46-2, Criminal Court

Complaint.)

           On November 2, 2010, K.K. identified plaintiff as the

assailant in a photo array, and G.W. identified plaintiff as the

assailant in a photo array on November 3, 2010.    (Def. 56.1 ¶

4).   Plaintiff was subsequently arrested on November 4, 2010 for


                                   2
the November 2 assault.   (Def. 56.1 ¶ 5.)   Plaintiff was

arraigned the same day on a criminal complaint based on

statements from Detective Daru Donawa that charged the

following: (i) assault in the first degree for striking G.W.;

(ii) assault in the second degree for striking G.W.; (iii)

assault in the second degree for striking K.K.; (iv) assault in

the third degree; and (v) criminal possession of a weapon in the

fourth degree.   (Def. 56.1 ¶ 6; Criminal Court Complaint.)

           On May 5, 2011, a Queens grand jury indicted plaintiff

on the following charges: (i) assault in the first degree for

striking G.W.; (ii) assault in the second degree for striking

G.W.; (iii) assault in the second degree for striking K.K.; and

(iv) criminal possession of a weapon in the fourth degree.

(Def. 56.1 ¶ 7.)

           On October 6, 2011, Donawa testified in state court

that he did not have the handwritten notes that he took when he

interviewed the G.W. and K.K., and the Assistant District

Attorney stated that the case file was "shredded."    (Def. 56.1 ¶

8.)   On March 14, 2012, after a hearing conducted on March 12,

2012, the court granted plaintiff’s motion in limine “for

sanctions for loss of Rosario material and possible Brady

material,” noting that an adverse inference charge would be

given to the jury based on Donawa’s loss of his case file and

handwritten notes.   (Def. 56.1 ¶ 9.)

                                 3
          On March 22, 2012, the prosecution dropped the second

degree assault charge for the assault on K.K.    (Def. 56.1 ¶ 10.)

The jury found plaintiff guilty of assault in the second degree

against G.W. and criminal possession of a weapon in the fourth

degree the next day.   (Def. 56.1 ¶ 11.)   The jury acquitted

plaintiff of the first degree assault charge.    (Id.)

          On November 12, 2015, the Appellate Division of the

Supreme Court of New York, Second Department, reversed the

judgment and remanded the matter to the Queens County Supreme

Court for a new trial due to improper jury instructions

regarding plaintiff’s intoxication defense.    (Def. 56.1 ¶ 12.)

On September 6, 2016, on remand, plaintiff entered a plea of

guilty to attempted assault in the second degree, a Class E

felony, in satisfaction of the charges which were overturned.

(Def. 56.1 ¶ 13.)

          When the judge taking the plea asked whether plaintiff

“intend[ed] to cause physical injury or attempt[ed] to cause

physical injury to [G.W.] by means of a dangerous instrument,”

plaintiff responded “Yes. Yes, sir.”    (ECF No. 46-6, Ex. F –

September 6, 2016 Plea Proceeding at 14-15.)    Plaintiff

confirmed that no one forced, threatened, or coerced him into

taking a plea.   (Id. at 11.)   Plaintiff also confirmed that he

understood that he was waiving his right to challenge the

conduct of the police officers (id. at 12) and that he was

                                  4
entering into the plea agreement voluntarily and of his own free

will (id. at 14).   Plaintiff also waived his right to appeal.

(Id. at 13-15.)

           On September 21, 2016, plaintiff was sentenced to two

to four years in custody, but was given credit for the time that

he already served on the case.   (Def. 56.1 ¶ 15.)   Plaintiff

subsequently commenced this action on October 3, 2016.    (Def.

56.1 ¶ 16.)

                          LEGAL STANDARD
I.   Motion for Summary Judgment
           Summary judgment is appropriate where “the movant

shows that there is no genuine dispute as to any material fact,”

Fed. R. Civ. P. 56(a), “and the facts as to which there is no

such issue warrant the entry of judgment for the moving party as

a matter of law.”   Kaytor v. Electric Boat Corp., 609 F.3d 537,

545 (2d Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S.

317, 322–23 (1986).   “All ambiguities must be resolved in favor

of the non-moving party and all permissible inferences from the

factual record must be drawn in that party's favor.”    Zalaski v.

City of Bridgeport Police Dep’t, 613 F.3d 336, 340 (2d Cir.

2010).   If the moving party can show that “there is no genuine

issue as to any material fact and that it is entitled to

judgment as a matter of law, the nonmoving party must come

forward with specific facts showing that there is a genuine


                                   5
issue for trial.”   Peterson v. Regina, 935 F. Supp. 2d 628, 634

(S.D.N.Y. 2013) (citing Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986)).   “When opposing parties

tell two different stories, one of which is blatantly

contradicted by the record, so that no reasonable jury could

believe it, a court should not adopt that version of the facts

for purposes of ruling on a motion for summary judgment.”     Scott

v. Harris, 550 U.S. 372, 380 (2007).

          To defeat a motion for summary judgment, the non-

moving party must identify probative, admissible evidence from

which a reasonable factfinder could find in his favor.    Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 256-257 (1986).    It

“requires the nonmoving party to go beyond the pleadings and by

[his or] her own affidavits, or by the depositions, answers to

interrogatories, and admissions on file, designate specific

facts showing that there is a genuine issue for trial.”    477

U.S. at 261 n.2 (citations omitted).   “Only disputes over facts

that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.”    477

U.S. at 248.   If, as to the issue on which summary judgment is

sought, there is any evidence in the record from any source from

which a reasonable inference could be drawn in favor of the

nonmoving party, summary judgment is improper.   Chambers v. TRM

Copy Ctrs. Corp., 43 F.3d 29, 37 (2d Cir. 1994) (citations

                                 6
omitted).    But the “mere existence of a scintilla of evidence in

support of the plaintiff's position will be insufficient; there

must be evidence on which the jury could reasonably find for the

plaintiff.”    477 U.S. at 252.

            Where, as here, a party is proceeding pro se, the

court has an obligation to “read the pro se party’s supporting

papers liberally, and interpret them to raise the strongest

arguments that they suggest.”     Burgos v. Hopkins, 14 F.3d 787,

790 (2d Cir. 1994).    However, a pro se party’s “bald assertion,

completely unsupported by evidence,” is not sufficient to

overcome a motion for summary judgment.     Carey v. Crescenzi, 923

F.2d 18, 21 (2d Cir. 1991).

                              DISCUSSION
            “[T]o recover damages for allegedly unconstitutional

conviction or imprisonment, or for other harm caused by actions

whose unlawfulness would render a conviction or sentence

invalid, a § 1983 plaintiff must prove that the conviction or

sentence has been reversed on direct appeal . . . or called into

question by a federal court's issuance of a writ of habeas

corpus.”    Heck v. Humphrey, 512 U.S. 477, 486–87 (1994).   “A

claim for damages bearing that relationship to a conviction or

sentence that has not been so invalidated is not cognizable

under § 1983.”    Id. at 487 (emphasis in original).

I.   Malicious Prosecution and Right to a Fair Trial

                                   7
            Defendants argue that plaintiff’s claims are barred by

Heck because plaintiff’s criminal case did not end favorably.

(ECF No. 48, Memorandum of Law in Support of Motion for Summary

Judgment (“Mem.”) at 4-6.; ECF No. 50, Reply Memorandum in

Support of Motion for Summary Judgment (“Reply”) at 2-3.)

Defendants also argue that plaintiff fails prove several

elements of a malicious prosecution claim.    (Mem. at 6-9; ECF

No. 52, Defendants’ July 23, 2019 Letter (withdrawing the

statute of limitations defense, but retaining the argument that

plaintiff’s claim fails because he did not receive a favorable

termination of his criminal case).)

            Plaintiff argues, despite his prior inconsistent

statement at his plea hearing, that his guilty plea was coerced

and is therefore illegal.    (ECF No. 49, Memorandum in Opposition

to Motion for Summary Judgment (“Opp.”) at 4,31.)    Plaintiff

argues that there is a dispute of fact regarding the validity of

the plea.    (Id. at 32.)

            “[A] plaintiff asserting a malicious prosecution claim

under § 1983 must [] show that the underlying criminal

proceeding ended in a manner that affirmatively indicates his

innocence.”    Lanning v. City of Glens Falls, 908 F.3d 19, 22 (2d

Cir. 2018).    See also Mitchell v. City of New York, 841 F.3d 72,

79 (2d Cir. 2016) (“In order to prevail on such a [malicious

prosecution] claim under both Section 1983 . . . , a plaintiff

                                  8
is required to demonstrate: (i) the commencement or continuation

of a criminal proceeding against her; (ii) the termination of

the proceeding in her favor; (iii) that there was no probable

cause for the proceeding; and (iv) that the proceeding was

instituted with malice.”) (citation and internal quotation marks

omitted)).   “In the context of § 1983 malicious prosecution

cases, Heck’s bar is coextensive with the favorable termination

requirement.”   Poventud v. City of New York, 750 F.3d 121, 131

(2d Cir. 2014).   A § 1983 malicious prosecution claim is

“properly Heck-barred (despite the fact that the initial

conviction was vacated)” absent a favorable termination and when

there is “a valid conviction on [a] lesser crime prevent[s] the

court from finding a ‘favorable termination.’”   Id. at 132

(citing DiBlasio v. City of New York, 102 F.3d 654, 657 (2d Cir.

1996).   See also McDonough v. Smith, 139 S. Ct. 2149, 2156

(2019) (“[F]avorable termination is both relevant and required

for a claim analogous to malicious prosecution[.]”).

           Plaintiff cannot maintain a § 1983 suit based on a

conviction that has not already been invalidated on direct

appeal, by writ of habeas corpus, or an equivalent.    Plaintiff

has not received a favorable termination affirmatively

indicating his innocence.   Plaintiff’s win at the Appellate

Division did not affirmatively indicate innocence, but indicated

that he should be retried with a different jury instruction.

                                 9
More importantly, plaintiff plea of guilty to a lesser included

offense is a valid conviction which prevents this court from

finding that there was a favorable termination.

           The court grants defendants’ motion for summary

judgment on the malicious prosecution claim.

II.   Unfair Trial
           Plaintiff argues that Brady violations by defendants

denied him his right to a fair trial, because Donawa’s lost

notes and case file would have challenged G.W.’s testimony and

credibility.   (Opp. at 4-5.)    Plaintiff does not explain how

these items would have undermined G.W.’s testimony or what the

missing documents would have said.     (See id.)   Defendants

withdrew their argument that plaintiff’s fair trial claim is

time barred, citing the Second Circuit’s 2018 Lanning decision

and the Supreme Court’s 2019 McDonough decision, which both

issued after defendants served their motion.       (Defendants’ July

23, 2019 Letter.)    Defendants argue that these cases require

plaintiff to have obtained a favorable termination to prevail on

his fair trial claim.    (Id.)

           “The Second Circuit has recognized ‘a constitutional

right not to be deprived of liberty as a result of the

fabrication of evidence by a government officer acting in an

investigatory capacity’ that is cognizable under the Fifth

Amendment and § 1983.”   Dufort v. City of New York, 874 F.3d

                                  10
338, 354 (2d Cir. 2017) (citing Zahrey v. Coffey, 221 F.3d 342,

344 (2d Cir. 2000)).   The Circuit “ha[s] also recognized that a

defendant has a cognizable right to a fair trial, and may sue

for damages under § 1983 for Brady violations that lead to a

distorted evidentiary record being presented to the jury.”     Id.

at 354–55.   But “[m]ere attempts to withhold or falsify evidence

cannot form the basis for a § 1983 claim for a violation of the

right to due process when those attempts have no impact on the

conduct of a criminal trial.”   Id. at 355.

             The Supreme Court has held that a plaintiff

“[cannot] bring his fabricated-evidence claim under § 1983 prior

to favorable termination of his prosecution[,]” at which time

the claim accrues.   McDonough v. Smith, 139 S. Ct. 2149, 2156

(2019).   The Court further noted that the fabricated-evidence

claim was analogous to a malicious prosecution claim, and that

Heck “explains why favorable termination is both relevant and

required for a claim analogous to malicious prosecution that

would impugn a conviction[.]”   Id. at 2160.

           As explained above, plaintiff has not received a

favorable termination under Second Circuit case law and,

therefore, cannot maintain a § 1983 action for an unfair trial.

In any case, the trial court held a Brady hearing on plaintiff’s

motion in limine regarding Donawa’s files before the trial began

and granted an adverse inference charge.   Plaintiff did not

                                11
dispute this fact.   The trial court’s adverse inference ruling

thus ensured that any withheld or falsified information did not

affect the trial, and plaintiff did not suffer from a Brady

violation.

          The court grants defendants’ motion for summary

judgment on the unfair trial claim.

                             CONCLUSION
             For the foregoing reasons, the court grants

defendants’ motion for summary judgment.    The Clerk of Court is

respectfully directed to enter judgment in favor of the

defendants, serve the plaintiff with a copy of this Memorandum

and Order and the judgment, note service on the docket, and

close the case.

SO ORDERED.


Dated:    September 19, 2019
          Brooklyn, New York


                                      ________ /s/ _    ____________
                                      HON. KIYO A. MATSUMOTO
                                      United States District Judge
                                      Eastern District of New York




                                 12
